Citation Nr: 0732497	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
diabetes mellitus type II, adult onset, as a result of 
Department of Veterans medical treatment.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont that denied the veteran's claim 
of entitlement to compensation pursuant to 38 U.S.C. § 1151 
for type II diabetes mellitus, adult onset.  The veteran 
perfected a timely appeal of this determination to the Board.

In July 2007, the veteran appeared and offered testimony in 
support of his claim before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  The evidence of record establishes that in 1981 the 
veteran presented with Crohn's disease, for which he received 
Prednisone treatments by VA.

2.  On balance, the evidence of record shows the veteran 
developed additional disability, identified as diabetes 
mellitus type II, adult onset, due to such prednisone 
treatments.

3.  There is no evidence on file which demonstrates that the 
veteran was properly informed by VA health care providers 
that he could develop diabetes mellitus type II, adult onset, 
as a result of such prednisone treatments.





CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C. § 1151 for diabetes mellitus type II, adult onset, as 
a result of VA medical treatment are met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no further discussion 
of the VCAA at this point is required.

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
(1) the disability or death was not the result of the 
veteran's willful misconduct, (2) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under the law administered 
by the Secretary, and (3) the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or (B) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32. Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. 
§ 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c) (2007).  The 
informed consent process must be appropriately documented in 
the medical record.  38 C.F.R. § 17.32(d) (2007).

The veteran contends that he is entitled to compensation 
pursuant to 38 U.S.C. § 1151, for diabetes mellitus type II, 
adult onset.  Specifically, he maintains that VA did not 
disclose to him that he had the potential of developing 
diabetes mellitus prior to receiving Prednisone treatment for 
Crohn's disease.

VA medical records dated from April 1980 to April 1981 
indicate that the veteran began Prednisone treatments 
prescribed by VA health care providers for Crohn's disease.  
There is no indication in the medical record that any VA 
health care provider informed the veteran of the side effects 
of prednisone, including diabetes mellitus, or that the 
veteran comprehended any such risks in receiving the 
Prednisone treatments.

A letter from the veteran's VA physician dated in July 1996 
indicates that the veteran's fasting glucose was elevated, 
which meant that the veteran most likely had mild diabetes, 
which the physician believed was brought on the by the 
chronic low dose of Prednisone required to control the 
veteran's bowel and arthritis symptoms.  A second letter 
dated in June 1997 from the same physician indicates that 
that the veteran's blood glucose went towards his tendency 
for diabetes, and the VA physician stated that he was sure 
such diabetes was in part due to the fact that the veteran 
was on Prednisone.

A May 2000 VA note indicates that the veteran began to take 
Prednisone on his own and saw a doctor in Florida who agreed, 
but was, at that time, off of Prednisone.

VA medical records dated in April 2003 indicate that the 
veteran was treated with prednisone, which would taper over 
one month.  Additional VA medical records dated in July 2003 
indicate that the veteran was back on Prednisone, which would 
taper over the following four weeks.

In February 2007, the veteran was afforded a VA examination.  
The VA examiner then noted the following: that the use of 
low-dose and tapering doses of Prednisone had been, and still 
was, customarily used in the treatment of Crohn's disease; 
that Crohn's disease was a chronic condition that was 
frequently a lifelong problem and was also associated with 
multiarticular symptoms that were relieved with the use of 
prednisone; that the veteran's history of heavy alcohol abuse 
likely aggravated the episodes of Crohn's disease, requiring 
more frequent use of medication such as Prednisone to assist 
in the control of the disease; and that obesity and alcohol 
abuse were both predisposing factors to the development of 
diabetes mellitus, type II.  The examiner opined that the use 
of prednisone in the treatment of chronic Crohn's disease did 
not represent a failure to exercise the degree of care that 
would have been expected of a reasonable health care 
provider, and that the examiner did not believe that not 
using the prednisone would have been a reasonable thing to do 
or would have prevented the diabetes from occurring.

At his July 2007 personal hearing before the Board, the 
veteran testified to the effect that, at the time he was 
prescribed Prednisone, no VA health care provider had any 
conversation with him about the potential side effects of the 
medication.

After reviewing the record, the Board finds the evidence 
concerning the veteran's 1151-claim for diabetes mellitus to 
be at least in relative equipoise.

The record evidence reflects that the veteran received VA 
medical treatment for his Crohn's disease in the form of 
Prednisone treatments.  The record also demonstrates that 
such Prednisone treatments resulted in the veteran's 
additional disability of diabetes mellitus.  In this context, 
the Board observes that the opinion of the February 2007 VA 
examiner, which is that not using the Prednisone would not 
have prevented the veteran's diabetes from occurring, 
conflicts with the opinions contained in the July 1996 and 
June 1997 letters from the veteran's VA physician, which is 
that diabetes mellitus resulted from the chronic low dose 
treatments of Prednisone.  Thus, recognizing these 
conflicting opinions and resolving all reasonable doubt in 
the veteran's favor, the Board determines that the evidence 
of record supports a finding that the veteran's additional 
disability of diabetes mellitus was caused by his VA 
Prednisone treatments.

Next, the record does not reflect that the VA Prednisone 
treatments were given with the veteran's informed consent.  
The veteran testified at his July 2007 hearing before the 
Board that, at the time that he was prescribed Prednisone, no 
VA health care provider had any conversation with him about 
the potential side effects of the medication.  The veteran's 
testimony to this effect is supported by the fact that there 
is no evidence on file which demonstrates that any of the VA 
practitioners, who provided Prednisone treatments to the 
veteran prior to the onset of his diabetes mellitus, 
explained to the veteran the reasonably foreseeable 
associated risks, complications, or side effects of such 
treatment, including diabetes mellitus, or that the veteran 
indicated comprehension of any such risks.  While the record 
does show that the veteran began receiving Prednisone 
treatment for Crohn's disease during and at discharge from 
his VA hospital admission in 1981, it is also evident from 
the medical records dated before, during and subsequent to 
the 1981 hospitalization that the veteran was not forewarned 
of the potential risk of developing diabetes mellitus, 
notwithstanding the VA physician's notations in 1981 which 
detail the effects that the Prednisone treatment had in 
resolving the veteran's gastrointestinal symptoms.  As such, 
he was not provided all of the necessary facts from which to 
form the basis of an informed consent.

Resolving all reasonable doubt in favor of the veteran, the 
Board determines that the veteran received Prednisone 
treatments by VA for which he did not give informed consent, 
and that such treatments resulted in diabetes mellitus.  
Accordingly, entitlement to compensation pursuant to 
38 U.S.C. § 1151 for diabetes mellitus is warranted.

ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
diabetes mellitus type II, adult onset, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


